 



EXHIBIT 10.2
NATIONAL OILWELL VARCO, INC.
LONG-TERM INCENTIVE PLAN
Performance-Based Restricted Stock (36 Months) Agreement

         
Grantee:
       
 
 
 
   
Date of Grant:
       
 
       
 
       
Number of Restricted Shares Granted:
       
 
       

     1. Notice of Grant. National Oilwell Varco, Inc. (the “Company”) is pleased
to notify you that you have been granted the above number of restricted shares
of Common Stock (“Restricted Stock”) of the Company pursuant to the National
Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to the terms
and conditions of the Plan and this Agreement.
     2. Vesting of Restricted Stock .
     (a) Subject to the further provisions of this Agreement, the shares of
Restricted Stock shall become vested in full on March 26, 2010 IF the
Performance Criteria (as defined below) are satisfied during the Performance
Period (as defined below). The Performance Criteria have been established by the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
which shall determine and certify whether such criteria have been satisfied.
     (b) Distributions on a share of Restricted Stock (including dividends)
shall be held by the Company without interest until the Restricted Stock with
respect to which the distribution was made becomes vested or is forfeited and
then paid to you or forfeited, as the case may be. The dividends will be paid to
you promptly after the date your shares of Restricted Stock become vested.
     (c) The “Performance Criteria” shall be satisfied if the Company Operating
Income Growth exceeds the Peer Group Operating Income Growth.
     (d) “Operating Income Growth” shall mean the simple average of a company’s
operating income growth, in each case measured on a percentage basis, over the
following three periods: (i) from the year ended December 31, 2006 to the year
ended December 31, 2007; (ii) from the year ended December 31, 2007 to the year
ended December 31, 2008; and (iii) from the year ended December 31, 2008 to the
year ended December 31, 2009.
     (e) “Company Operating Income Growth” shall be the Operating Income Growth
of the Company.
     (f) “Peer Group Operating Income Growth” shall be the median Operating
Income Growth of the Peer Group members.
     (g) “Performance Period” shall mean from January 1, 2007 to December 31,
2009.

 



--------------------------------------------------------------------------------



 



     (h) “Peer Group” shall be comprised of the following companies: Baker
Hughes, Inc., BJ Services Co., Cameron International Corporation, FMC
Technologies, Inc., Grant Prideco Inc., Hydril Co., Smith International, Inc.
and Weatherford International Ltd. Any member of the Peer Group that undergoes a
“change of control event” prior to the end of the Performance Period shall be
removed from the Peer Group with respect to any year not yet completed prior to
such change of control event. A “change of control event” shall mean: (i) when a
company completes the sale of assets having a gross sales price which exceeds
50% of the consolidated total capitalization of the company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or
(ii) any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the company representing more than 30% of the total votes eligible
to be cast at any election of directors of the company.
     (i) Operating income for the Company and each of the members of the Peer
Group to be used to calculate Company Operating Income Growth and Peer Group
Operating Income Growth shall exclude all one-time, non-recurring,
non-operational gains or charges to income taken by the Company or any member of
the Peer Group that are reported in a publicly disseminated press release or
public filing.
     (j) For purposes of determining whether the shares of Restricted Stock
shall become vested, the Performance Criteria shall be deemed satisfied when the
Company Operating Income Growth exceeds the Peer Group Operating Income Growth,
and the Committee certifies in writing that such Performance Criteria has been
satisfied. Notwithstanding the foregoing, in the event of a Change of Control
(as defined below) the Performance Criteria shall be deemed satisfied and the
Committee shall certify that such Performance Criteria has been satisfied.
     (k) Notwithstanding anything in this Agreement to the contrary, the shares
of Restricted Stock shall become fully vested upon your Involuntary Termination.
As used in this paragraph, “Involuntary Termination” means your termination from
employment with the Company on or within twelve months following a Change of
Control that is either (i) initiated by the Company for reasons other than
(a) your gross negligence or willful misconduct in the performance of your
duties with the Company or (b) your final conviction of a felony or a
misdemeanor involving moral turpitude, or (ii) initiated by you after (a) a
reduction by the Company of your authority, duties or responsibilities
immediately prior to the Change of Control (excluding for this purpose (A) an
insubstantial reduction of such authorities, duties or responsibilities or an
insubstantial reduction of your offices, titles and reporting requirements, or
(B) an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you), (b) a reduction of your base salary or total compensation as in effect
immediately prior to the Change of Control (total compensation means for this
purpose: base salary, participation in an annual bonus plan, and participation
in a long-term incentive plan), or (c) your transfer, without your express
written consent, to a location which is outside the general metropolitan area in
which your principal place of business immediately prior to the Change of
Control may be located or the Company’s requiring you to travel on Company
business to a substantially greater extent than required immediately prior to
the Change of Control. The term “Change of Control” shall mean: (i) the Company
completes the sale of assets having a gross sales price which exceeds 50% of the
consolidated total capitalization of the Company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or (ii)

 



--------------------------------------------------------------------------------



 



any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the Company representing more than 30% of the total votes eligible
to be cast at any election of directors of the Company. For purposes of this
Agreement, “employment with the Company” shall include being an employee or a
director of, or a consultant to, the Company or any of its subsidiaries (a
“Subsidiary”).
     (l) The provisions of any written employment or severance agreement between
you and the Company concerning the vesting of Restricted Stock are incorporated
hereby and made a part of this Agreement. In the event of any conflict between
the provisions of any such agreement and this Agreement or the Plan, the terms
and provisions of this Agreement and the Plan shall control.
     (m) All shares of Restricted Stock that are not vested on or before your
termination of employment for any reason other than as provided in subparagraph
(k) above shall, upon your termination, be automatically cancelled and forfeited
without payment.
     3. Custody of Restricted Stock; Ownership Rights. Upon vesting and
satisfying all applicable tax withholding obligations, the Company shall cause a
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
you are a party) in your name evidencing the shares of Restricted Stock that
have vested. Prior to the satisfaction of such vesting conditions or the
occurrence of such events, the Restricted Stock is not transferable and shall be
held in trust by the Secretary of the Company or such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the vesting of the shares pursuant to the
terms of the Plan and this Agreement. In the Company’s sole discretion, the
Restricted Stock may be evidenced by an electronic book entry account in your
name created by the Company’s stock transfer agent. No physical certificates
evidencing the Restricted Stock will be issued to you until the satisfaction of
all vesting conditions set forth herein and the satisfaction of all applicable
tax withholding obligations. You shall, if required by the Committee, deliver to
the Company a stock power, endorsed in blank, relating to the Restricted Stock.
Subject to the restrictions set forth herein, you are entitled to all voting and
ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on Restricted Stock, whether or not
vested.
     4. Nontransferability of Restricted Stock. You may not sell, transfer,
pledge, exchange, hypothecate or dispose of shares of Restricted Stock in any
manner otherwise than by will or by the laws of descent or distribution. A
breach of these terms of this Agreement shall cause a forfeiture of the shares
of Restricted Stock.
     5. Entire Agreement; Governing Law. These shares of Restricted Stock are
granted under and governed by the terms and conditions of the Plan and this
Agreement. In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall control. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. The
Plan is incorporated herein by reference. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and you with respect to the subject matter hereof, and may not be
modified adversely to your interest except by means of a writing signed by the
Company and you. This Agreement is governed by the internal substantive laws,
but not the choice of law rules, of the state of Texas.
     6. Withholding of Tax. To the extent that the grant or vesting of
Restricted Stock results in the receipt of compensation by you with respect to
which the Company or a Subsidiary has a tax withholding

 



--------------------------------------------------------------------------------



 



obligation pursuant to applicable law, unless other arrangements have been made
by you that are acceptable to the Company or such Subsidiary, which, with the
consent of the Company (or the Committee if you are subject to Section 16(b) of
the Exchange Act), may include withholding a number of Shares that would
otherwise be delivered on vesting that have an aggregate Fair Market Value that
does not exceed the amount of taxes to be withheld, you shall deliver to the
Company or the Subsidiary such amount of money as the Company or the Subsidiary
may require to meet its withholding obligations under such applicable law. No
delivery of unrestricted Shares shall be made under this Agreement until you
have paid or made arrangements approved by the Company or the Subsidiary to
satisfy in full the applicable tax withholding requirements of the Company or
Subsidiary.

              NATIONAL OILWELL VARCO, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            [NAME]
 
                  Signature

 